Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on November 19th, 2019. Claims 2-8 are pending.
Priority
3.	Application 16/688,257 was filed on November 19th, 2019 which is a continuation of Application 13/751,242 filed on January 28th, 2013 which is a continuation of Application 1/893,715 filed on August 17th, 2007 which has Provisional Applications 60/916,637 filed May 8th, 2007, 60/844,288 filed on September 13th, 2006, 60/839,543 filed on August 23rd, 2006 and 60/822,819 filed on August 18th, 2006. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 2-8 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2, as exemplary, recites receive a request to create interests in an intangible representation of a person, wherein the request comprises a number of the interests to create and an initial price of each of the interests; display an indication that interests in the person are available for purchase at the initial price; receive an acquisition request indicating a desire to acquire at least one of the interests in the person at the initial price; responsive to the acquisition request, determine whether a first electronic account has enough available funds to fulfill the acquisition request; when the first electronic account has enough available funds to fulfill the acquisition request, transfer to the first electronic account at least one of the interests in the person and reduce the available funds in the first electronic account based on a number of interests acquired; responsive to the transfer, display an indication of the number of acquired interests in the person and an amount of the available funds in the first electronic account; subsequent to acquiring interests in the person, receive a request to sell a number of interests in the person, wherein the request to sell indicates a number of interests to sell and a sales price at which to sell the interests; display an indication of the request to sell; receive a request to buy interests in the person, wherein the request to buy indicates a number of interests to buy and a purchase price; responsive to the request to buy, determine whether a second electronic account has enough available funds to fulfill the request to buy; determine whether a selling price of the request to sell and a purchase price of the request to buy match; responsive to determining that the selling price and the purchase price match, transfer interests in the person from the first electronic account to the second electronic account, wherein the transfer includes to remove from the first electronic account interests in the person sold and to add to the second electronic account interests in the person purchased; and responsive to the transfer, display an indication of the number of interests in the person contained in the first electronic account and display an indication of the number of interests in the person contained in the second electronic account.  
These above limitations as drafted, under their broadest reasonable interpretation, recite trading of synthetic assets which is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The processor, non-transitory medium, computing devices and graphical user interfaces are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor, a non-transitory medium, computing devices and graphical user interfaces. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). The transmission of the graphical user interfaces to the computing devices is just insignificant extra-solution activity. These limitations do not meaningfully limit the claim. Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections: Paragraphs [0055-0063].  Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. The transmission of the graphical user interfaces to the computing devices is just insignificant extra-solution activity. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 2 is not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 3-8 further define the abstract idea that is present in independent claims 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3-8 are directed to an abstract idea and claims 2-8 are rejected under 35 U.S.C. 101 and not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 2-4 and 7-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Publication US2005/0187866 to Lee (hereinafter Lee).
As per claim 2
Lee discloses an apparatus comprising: at least one processor; and at least one non-transitory medium having stored thereon a plurality of instructions that when executed by the at least one processor cause the apparatus to (Figure 14 and paragraph [0011]):
 receive from a first computing device a request to create interests in an intangible representation of a person, wherein the request comprises a number of the interests to create and an initial price of each of the interests (paragraph [0003, 0066, and 0223]); 
transmit a first web-based graphical user interface to the first computing device (paragraph [0206]);
display via the first web-based graphical user interface an indication that interests in the person are available for purchase at the initial price (paragraph [0206]); 
receive an acquisition request from the first computing device indicating a desire to acquire at least one of the interests in the person at the initial price (place bids: paragraph [0110]);  
responsive to the acquisition request, determine whether a first electronic account has enough available funds to fulfill the acquisition request (bids are validated and credit check or trading limit checks: paragraphs [0110 and 0224]); 
when the first electronic account has enough available funds to fulfill the acquisition request, transfer to the first electronic account at least one of the interests in the person and reduce the available funds in the first electronic account based on a number of interests acquired (known in the art as closing the deal, shown in adjustments to my portfolio, billing, audit trail, etc. upon completion of the trade: paragraphs [0121-0122 and 0168]); 
responsive to the transfer, display via the first web-based graphical user interface an indication of the number of acquired interests in the person and an amount of the available funds in the first electronic account (Figure 5: My portfolio and paragraph [0068]); 
subsequent to acquiring interests in the person, receive from the first computing device a request to sell a number of interests in the person, wherein the request to sell indicates a number of interests to sell and a sales price at which to sell the interests (Figure 5 and paragraph [0114]); 
transmit a second web-based graphical user interface to a second device (paragraph [0206]);  07-8070-C2_191125_PreliminaryAmendmentPage 2 of 5PATENTAttorney Docket No. 07-8070-C2
display via the second web-based graphical user interface in the second computing device an indication of the request to sell (paragrapsh [0114 and 0206]); 
receive from the second computing device a request to buy interests in the person, wherein the request to buy indicates a number of interests to buy and a purchase price (Figure 18: 359, and paragraphs [0114 and 0120-0122]); 
responsive to the request to buy, determine whether a second electronic account has enough available funds to fulfill the request to buy (Figure 5: My portfolio and paragraphs [0067, 0068 and 0179]); 
determine whether a selling price of the request to sell and a purchase price of the request to buy match (paragraph [0011 and 0067]); 
responsive to determining that the selling price and the purchase price match, transfer interests in the person from the first electronic account to the second electronic account, wherein the transfer includes to remove from the first electronic account interests in the person sold via the first computing device and to add to the second electronic account interests in the person purchased via the second computing device (known in the art as closing the deal, shown in adjustments to my portfolio, billing, audit trail, etc. upon completion of the trade: paragraphs [0121-0122 and 0168]);
and responsive to the transfer, display via the first web-based graphical user interface an indication of the number of interests in the person contained in the first electronic account and display via the second web-based graphical user interface an indication of the number of interests in the person contained in the second electronic account (Figure 5: My portfolio and paragraph [0068]).  
Examiner notes that Applicant’s Specification, paragraph [0016], states,”[a] syntetic asset is an intangible representation of a real or fictitious person, place, thing, or object, or any combination or grouping of the foregoing.” Examiner notes that the claim contains statement of intended or desired use and that such statements do not serve to patentably distinguish the claimed structure over that of the references. A new intended use for an old product does not make a claim to that old product patentable (See Patent Board decision on parent case, page 5). Further Applicant’s Specification, paragraphs [0030-0035], describes an example of creating fractional interests in a celebrity named “Rock Star” which may be a faux celebrity. The fractional interests may be initial public offering (IPO) fractional interests (shares). Lee similarly creates fractional interests (shares in an “entity” by issuing instruments such as equity or debt insturments, i.e., stocks or bonds (Lee: paragraphs [0003, 0006, 0019-0021]). Applicant’s Specification describes such instruments as synthetic assets (paragraph [0016]). Applicant further does not ascribe different structure or function for different synthetic assets and intangible representations but instead lumps them together, e.g., athletes, celebrities, news, actors, animals and sports players are listed along with stocks and bonds (paragraph [0016]). Lee’s fractional interests, stocks and bonds are intangible representations of companies or other “legal entities (paragraphs [0051, 0173, and 0178]), which are like the claimed intangible representations. There is no principled distinction between the legal entities in Lee and “a person” as claimed. Further, Lee describes its legal entity as having a name, address, and country (paragraph [0179]), just like a legal entity called a person.

As per claim 3
Lee discloses when the selling price and the purchase price do not match, periodically determine whether subsequently placed buy orders match the request to sell (paragraphs [0226-0228]).  

As per claim 4
Lee discloses the number of the interests to create is determined based on a number of received requests to buy interests in the person (paragraphs [0097-0103]).  

As per claim 7
Lee discloses increas[ing] a number of the interests in the person or decrease a price of the interests in the person when a market price of the interests reaches a pre-determined maximum price (paragraph [0112: the seller can decide to select a lower bid to be the winner).  



As per claim 8
Lee discloses decreas[ing] a number of the interests in the person or increase a price of the interests in the person when a price of the interests reaches a pre-determined minimum price (Dutch Auction: paragraph [0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2005/0187866 to Lee (hereinafter Lee) as applied to claim 4 above, and further in view of US Patent Publication US2006/0253387 to Horwitz (hereinafter Horwitz).
As per claim 5
Lee discloses designate a portion of the available funds as reserved funds in response to transferring to the first electronic account at least one of the interests in the person, an amount of the reserved funds being equal to an amount by which the available funds are reduced (paragraphs [0119-0122 and 0218]).  
Lee doesn’t specifically teach designat[ing] a portion of the available funds as reserved funds in response to transferring to the first electronic account at least one of the interests in the person, an amount of the reserved funds being equal to an amount by which the available funds are reduced. Lee teaches payments and billing (Figure 13B and paragraphs [0119-0122 and 0218]).  
Horwitz teaches designat[ing] a portion of the available funds as reserved funds in response to transferring to the first electronic account at least one of the interests in the person, an amount of the reserved funds being equal to an amount by which the available funds are reduced (paragraphs [0025 and 0027]).
Therefore it would have been obvious at the time of invention to modify Lee to include designat[ing] a portion of the available funds as reserved funds in response to transferring to the first electronic account at least one of the interests in the person, an amount of the reserved funds being equal to an amount by which the available funds are reduced as taught by Horwitz to combine prior art elements according to known methods of account balancing.

As per claim 6
Lee discloses designate the reserved funds as available funds in response to the transfer from the first electronic account to the second electronic account (Figure 13B and paragraphs [0116-0122 and claim 25).  
Lee doesn’t specifically teach designat[ing] the reserved funds as available funds in response to the transfer from the first electronic account to the second electronic account. Lee teaches payments and billing (Figure 13B and paragraphs [0116-0122] and claim 25).  
Horwitz teaches designat[ing] the reserved funds as available funds in response to the transfer from the first electronic account to the second electronic account (paragraphs [0025 and 0027]).
Therefore it would have been obvious at the time of invention to modify Lee to include designat[ing] the reserved funds as available funds in response to the transfer from the first electronic account to the second electronic account as taught by Horwitz to combine prior art elements according to known methods of account balancing.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693